Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 12, 2021

The Court of Appeals hereby passes the following order:

A22A0401. JARVIS ALEXANDER v. THE STATE.

      A jury found Jarvis Alexander guilty of felony murder and other crimes, and
the trial court sentenced him to life in prison. Alexander filed a motion for new trial,
which the court denied. Alexander then filed the instant appeal, which was docketed
in this Court.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
felony murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (c),
(e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer to the Supreme Court “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”), overruled in part on other grounds as recognized in Elliott v. State, 305 Ga.
179, 205 (III) (c) (i) (824 SE2d 265) (2019).
      Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 11/12/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.